DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group II (claims 11, 12, 14-15, 19, 22, and 24-26 in the reply filed on December 16, 2021 is acknowledged.  The traversal is on the ground(s) that the Examiner failed to cite any prior art teaching or suggesting the claimed polymer. However, as discussed in the restriction requirement of June 16, 2021, the special technical feature does not link all groups. However, after further consideration, the Examiner has rejoined Groups I-IV.  The amended restriction requirement is: 
Group I, claims 1-3, 5, 8, 11-12, 14-15, 19, 24-26, 28-29, 34 and 36, drawn to the monomer of Formula I, the polymer of Formula IV , the hydrogel comprising the polymer of Formula IV and a capsule comprising the hydrogel comprising the polymer of Formula IV and a therapeutic agent. 	Group II, claims 37 and 42, drawn to a monomer and polymeric network of Formula III. 
The election of species requirement has also been withdrawn. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 37 and 43 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Groups II, there being no allowable generic or December 16, 2021.

Information Disclosure Statement
Receipt of the Information Disclosure Statements filed on July 25, 2019; November 18, 2019; February 3, 2021; September 10, 2021; and December 16, 2021 is acknowledged. Signed copies are attached to this office action. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (US 2004/0208883), as evidenced by Suzuki et al. (Ammonia or Ammonium ion as substrate by oxidation by Nitrosomonas europaea cells and extracts,  Journal of Bacteriology, Oct 1974, pg  556-558, cited on IDS dated July 25, 2019). 
Davis discloses a monomer of formula similar to Formula I, as shown (formula 16e on scheme 4; figure 2) wherein A is a saccharide containing unit (formula 16e on scheme 4, the terminal sugar moiety is in the compound; figure 2); X is C(O) (formula 16e, the C(O) group is in the carboxy moiety of the compound; figure 2); Q is a linker (formula 16e, the ethylene linker connects the carbon atom of the carboxy group with the carbon atom attached to the amino group of the compound; figure 2); Y is the  moiety similar to the fourth moiety (the -C(NHBoc)- moiety is in the formula 16e; figure 2); Z is the moiety similar to the second moiety (the Benzyl protected carboxy group is in the compound 16e; figure 2); m1 is 0 (the ethylene linker is connected directly to the carboxy group; figure 2); m2 is 0 (the ethylene linker is connected directly to the - 
Regarding claim 2, Davis discloses the monomer of claim 1, and Davis further discloses wherein A is a monosaccharide (formula 16e comprises the terminal monosaccharide; figure 2). 
Regarding claim 5, Davis discloses the monomer of claim 1, and Davis further discloses wherein Q is present and is C2 alkylene (formula 16e, the ethylene linker connects the carbon atom of the carboxy group with the carbon atom attached to the amino group of the compound; figure 2).
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the time of the invention to have modified the monomer, as disclosed by Davis, in order to have provided for the compound with  unprotected ammonium and carboxy groups, wherein R1 and R2 are not chosen and R3 is not .

Claims 11-12, 14, 15, 19, 22, 24, 25, 28, 29, and 34-34 are rejected under 35 U.S.C. 103 as being unpatentable over Vegas et al. (US Patent 9,422,373) in view of Laschewsky (Structures and Synthesis of Zwitterionic Polymers, Polymers, 2014, 6, 1544-1601) .
Vegas discloses a polymer of formula similar to the Formula IV, as shown (formula; column 41, lines 55-65) wherein A is a saccharide (formula, the saccharide units are in the polymer; column 41, lines 55-65); X is NH (the NH group is in the amido moiety of the saccharide unit; column 41, lines 55-65); k1 is any integer (the weight average molecular weight of the alginates is 1,000-1,000,000 Daltons, which is equal to about 5 to 5000 units per polymer chain provided that the weight of the sugar unit is below 200 Da, as shown on formula; column 31, lines 15-25); and k2 is independently selected for each monomer unit from 0 or 1, with the proviso that at least one k2 is 1 (formula shows that the first unit of the sugar monomer comprises the amido modification; column 41, lines 55-65); wherein the monomers units of the polymer are different (formula, two monomers units of the polymer are different; column 41, lines 55-65). 

 Laschewsky discloses wherein Q is a linker (formula 2 shows the commercially available monomers for polymerization, the propylene linker connects the nitrogen atom of the amido group with the nitrogen atom of the ammonio group —- (CH3)(CH3)-, or the formula P-54, where triazolyl linker connects the propylene group with the methylene group, or the formula 1, where the ethylene linker connects the oxygen atom  of the ester moiety with the nitrogen atom of the ammonio group -N(CH3)(CH3)-; page 1555, figure 2; page 1566, figure 12), Y is the first moiety (the -N(CH3)(CH3)- group is in the compound; page 1555, figure 2), Z is the first moiety (the terminal sulfonate moiety is in the compound; page 1555, figure 2), m1 is 0 (the propylene linker is connected directly to the nitrogen atom of the amido group; page 1555, figure 2), m2 is 0 (the propylene tinker is connected directly to the nitrogen atom of the ammonio group —N(CH3)(CH3)-; page 1555, figure 2), m3 is 3 (the propylene moiety links the nitrogen atom of the ammonio group—N(CH3)(CH3)- with the terminal sulfonate moiety; page 1555, figure 2), R is not chosen (Y is the first moiety, R is not chosen; page 1555, figure 2), R’ is not chosen (X is O, R’ is not chosen; page 1555, figure 2), R1 and R2 are C1 alkyls (two methyl groups are attached to the nitrogen atom of the ammonio group —-N (CH3)(CH3)-; page 1555, figure 2), and R3 is not chosen (Z is the first moiety, R3 is not chosen; page 1555, figure 2). 
Regarding claim 12, Vegas further discloses wherein A is a saccharide monosaccharide containing unit (formula, the polymer comprises monosaccharide units; column 41, lines 55-65).

Regarding claim 15, Laschewsky discloses wherein Q is present and is C3 alkylene (the propylene linker connects the nitrogen atom of the amido group with the nitrogen atom of the ammonio group —N(CH3)(CH3)-; page 1555, figure 2). Thus, it would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the polymer, as previously disclosed by Vegas, in order to have provided for wherein Q is present and is C3 alkylene, as previously disclosed by Laschewsky (page 1555, figure 2), for improving the properties of the polymers as hydrogels or viscosity modifiers in aqueous media (page 1546, paragraph 2).
Regarding claim 19, Vegas further discloses the polymer having formula similar to the Formula IVa, as shown (formula; column 41, lines 55-65). Vegas does not disclose the X-Q-(CH2)m2-N(R1)(R2)-(CH2)m3-Z moiety. However, Laschewsky discloses the X-Q-(CH2)m2-N(R1)(R2)-(CH2)m3-Z moiety (formula 2, the N-propyl-N,N- dimethylammonio propanesulfonate moiety is in the commercially available monomer for polymerization; page 1555, figure 2; page 1555, paragraph 3). Thus, it would have been obvious to a person of ordinary skill in the art,  at the time of the invention, to have modified the polymer, as previously disclosed by Vegas, in order to have provided for the X-Q-(CH2)m2-N(R1)(R2)-(CH2)m3-Z moiety, as previously disclosed by  Laschewsky (page 1555, figure 2; page 1555, paragraph 3), for improving the properties 
Regarding claim 22, Vegas further discloses wherein one monomer unit of the polymer is similar to the formula in line 1, column 1 on page 96, as shown (formula;  column 41, lines 55-65), where the stereo-chemical configuration of the sugar moiety of the polymer is as shown (formula, the stereo-chemical configuration of the sugar moiety of the polymer is as shown; column 13, lines 55-70; column 14, lines 55-70). Vegas does not disclose the ~(CH2)2-N(CH3)(CH3)-(CH2)3-S(O)20H moiety. However, Laschewsky discloses the —-(CH2)2-N(CH3)(CH3)-(CH2)3-S (Q)20H moiety (compound 1, the -(CH2)2-N(CH3)(CH3)-(CH2)3-S(O)20H moiety is in the commercially available monomer for polymerization; page 1555, figure 2; page 1555, paragraph 3). Thus, it would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the polymer, as previously disclosed by Vegas, in order to have provided for the —(CH2)2-N(CH3)(CH3)-(CH2)3-S(O)2OH moiety, as previously disclosed by Laschewsky (page 1555, figure 2; page 1555, paragraph 3), for improving the properties of the polymers as hydrogels or viscosity modifiers in aqueous media (page 1546, paragraph 2).
Regarding claim 24, Vegas further discloses wherein said polymer comprises one monomer unit of formula similar to Formula |, as shown (formula, the first saccharide unit is in the polymer; column 41, lines 55-65), and further comprises one monomer unit of Formula Il, as shown (formula, the second saccharide unit is in the polymer; column 41, lines 55-65), wherein L1 is O (formula, the oxygen atom is in the ester moiety of the second saccharide unit is in the polymer; column 41, lines 55-65); L2 is absent (the ethylene moiety is attached directly to the oxygen atom of the ester moiety of the 
Regarding claim 25, Vegas further discloses wherein said polymer has formula similar to the Formula IIa, as shown (formula, the first saccharide unit is in the polymer; column 41, lines 55-65), wherein n1, n2, and n3 are any integer (formula, where the number of the first monomers is n, the number of the first monomers is n, and the number of the repeats of the plurality of the first monomer plus plurality of the second monomers is 1; column 41, lines 55-65), where L1 is O (formula, the oxygen atom is in the ester moiety of the second saccharide unit is in the polymer; column 41, lines 55-65); L2 is absent (the ethylene moiety is attached directly to the oxygen atom of the ester moiety of the second saccharide unit is in the polymer; column 41, lines 55-65); L3 is C2 alkylene (the ethylene moiety is attached to the ester moiety of the second saccharide unit is in the polymer; column 41, lines 55-65); R4 is H (the hydrogen atom is attached to the terminal carbon atom of the ethylene moiety linked to the ester moiety of the second saccharide unit is in the polymer; column 41, lines 55-65). Vegas does not disclose wherein Q is a linker, Y is the first moiety, Z is the first moiety, m1 is 0, m2 is 0, m3 is 3, R is not chosen, R’ is not chosen, R1 and R2 are C1 alkyls, and R3 is not chosen. However, Laschewsky discloses wherein Q is a linker (formula 2 shows the 

Regarding claim 29, Vegas further discloses a capsule comprising: the hydrogel  the modified alginate polymer can be ionically crosslinked to form hydrogels; column 11, lines 58-63) and a therapeutic agent encapsulated in said hydrogel (a human or animal patient is treated with exogenous biological material, i.e., the therapeutic agent, encapsulated in a modified alginate polymer; column 12, lines 33-38).
Regarding claim 34, Vegas further discloses a method of delivering a therapeutic agent to a subject (hormone-secreting cells are encapsulated and transplanted into a patient, i.e., thus delivering the hormone to the subject; column 47, tines 20-30, 65-67), said method comprising: administering the capsule to the subject (alginate polymers are used to encapsulate cells, the cells are encapsulated and transplanted into a patient; column 12, lines 30-35; column 47, lines 20-30, 65-67).
Regarding claim 36, Vegas further discloses a method of treating a diabetic subject (diabetes is treated by transplanting pancreatic islet cells encapsulated in a modified alginate polymer; column 12, lines 40-45), said method comprising: implanting the capsule into a subject (the cells are encapsulated and transplanted into a patient; column 12, lines 30-35; column 47, lines 20-30, 65-67) with diabetes (diabetes is treated by transplanting pancreatic islet cells encapsulated in a modified alginate polymer; column 12, lines 40-45).
It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the polymer, as previously disclosed by Vegas in order to have provided for wherein Q is a linker, Y is the first moiety, Z is the first moiety, m1 is . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Veiseh et al. (US 2017/0355799) which discloses zwitterionic polymers or biocompatible polymers with improved properties for cell encapsulation, coating of devices, or a combination thereof.  The biocompatible polymer comprises a zwitterionic monomers, a monomer with a reactive side chain, and optionally another hydrophobic monomer or a neutral hydrophilic monomer. The zwitterionic polymers are cross-linked with a crosslinker via covalent bond to form a zwitterionic hydrogel in the presence of cells (abstract). 

Applicant’s attention is directed to paragraph 0142, which discloses zwitterionic moieties. It is noted that the 5th figure reads on the recited structure X through Z in claim 1. The moiety can be attached to a saccharide polymer backbone, A in instant claim 1 (paragraph 0130).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S MERCIER whose telephone number is (571)272-9039. The examiner can normally be reached M-F 5:30 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-

/MELISSA S MERCIER/Primary Examiner, Art Unit 1615